DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/26/2019 and 04/06/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meijering (DE 102010038600).

Regarding claim 10, Meijering teaches an arrangement device for arranging at least one battery module (Meijering [0025]) in at least one part of a battery housing (Meijering [0025] storage cell 12) having a cooling device (Meijering cooling assembly 30),
wherein the arrangement device is designed to press the at least one battery module in a pressing direction (R), extending in the direction of the cooling device (Meijering insertion of the battery and the spring assembly 40 allow for force in the pressing direction and extends in the direction of the cooling device; Figure 1), onto a thermally conductive component (Meijering [0017] heat conductive coating provided between the cooling structure and the module to further improve the thermal transition between the energy storage module), in a state arranged in a predetermined module placement area of the cooling device (Meijering Figure 1; predetermined area of the cooling device is shown),
wherein07780513US the arrangement device has a counter-holder device (Meijering [0031] spring assembly 40 acts as the counter holding device), which is designed to support the cooling device during pressing of the at least one battery module in a predetermined module placement area, in a state arranged on one side of the cooling device (Meijering [0031]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meijering (DE 102010038600) in view of Hirsch (US 20120301772).

Regarding claim 1, Meijering teaches a method for arranging at least one battery module in at least one part of a battery housing having a cooling device, comprising the following steps:
providing the at least one part of the battery housing (Meijering [0025] storage cell 12), having a battery module and a cooling device within the battery housing ([0025], cooling assembly 30 and plurality of electrochemical cells), 
 placing a thermally conductive component on the first side of the cooling device at least in the predetermined module placement area ([0017] elastic and/or heat conductive coating is provided between the cooling structure and the module to further improve the thermal transition between the energy storage module);
and pressing the battery module in a pressing direction (R) extending in the direction of the cooling device ([0031] pressing onto the springs due to the insertion of the battery);
wherein at least before the pressing of the battery module, a counter-holder device (spring assembly 40 is the counter holding device) is arranged on a second side opposite the first side of the cooling device and the second side facing away from the insertion opening, said second side supporting the cooling device during pressing of the at least one battery module in the predetermined module placement area ([0031] spring assembly 40 is located between the housing base 50 and the cooling arrangement 30).
Meijering is silent with respect to the insertion opening and inserting the battery module and the cooling device in the battery housing and the relative orientation within the battery. Meijering does 
Hirsch discloses a cooling device for a battery module. Hirsch teaches wherein the battery module 103 is inserted from the top with the cooling device 105 oriented away from the insertion opening (Hirsch [0049-0051]; Figure 5) such that the orientation of the elements of the battery can be altered for a desired configuration.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the method step of inserting and orientating the battery module and cooling device through an insertion opening of Hirsch’s into Meijering’s process of making the battery such that an the desired configuration can be achieved. A skilled artisan would recognize that Meijering’s battery would include the process of adding the battery and cooling element and would be able to orientate the battery in a specific way to achieve a desired result, however, Hirsch is added as an exemplary teaching inserting and orientating the battery.

Regarding claim 2, modified Meijering teaches all of the limitations of claim 1 above. Meijering further teaches wherein the cooling device is formed as a cooling plate with cooling channels (Meijering [0028] cooling channels 32, 33, 34, 35), wherein the cooling channels are separated from one an- other, at least in areas, by intermediate areas of the cooling plate, through which none of the cooling channels extend (Meijering [0041]; Figure 3).

Regarding claim 3, modified Meijering teaches all of the limitations of claim 2 above. Meijering further teaches wherein the counter-holder device (Meijering Spring assembly 40) has at least one support element (Meijering [0033-0035] spring elements having rails 41 or wings 42 for support), which 

Regarding claim 4, modified Meijering teaches all of the limitations of claim 1 above. Meijering further teaches wherein at least a part of the counter-holder device is formed so as to move in the pressing direction (R) and is moved in the pressing 1707780513US direction (R) during pressing of the at least one battery module (Meijering [0033]; springs are pressed when the battery is inserted).

Regarding claim 5, modified Meijering teaches all of the limitations of claim 4 above. Meijering further teaches wherein a counter-force, in the module placement area, acting opposite the pressing direction (R) is applied to the cooling device by means of the counter-holder device before the pressing of the at least one battery module (Meijering [0033] springs provide a force acting against the pressing force in the opposite direction), such that the cooling device in the module placement area has a curvature opposite the pressing direction (R) before the pressing (Meijering [0015], Figure 2, cooling device is arched).

Regarding claim 6, modified Meijering teaches all of the claim limitations of claim 5 above. Meijering further teaches wherein during pressing of the at least one battery module, the at least one part of the counter-holder device is moved in the pressing direction (R) until the cooling device is aligned in a planar fashion in the module placement area (Meijering [0015] and [0039] crown of the cooling arrangement is depressed and leveled; Figure 2).


Claims 7, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meijering (DE 102010038600) in view of Hirsch (US 20120301772) as applied to claims 1-6 above, and further in view of Kokate (DE 102016201726).

Regarding claims 7 and 11-15, modified Meijering teaches all of the limitations of claims 1-6 above. Meijering fails to teach wherein the part of the battery housing has restrictive elements extending in the pressing direction (R) and restricting the predetermined module placement area vertically with respect to the pressing direction (R), which elements are mounted on the cooling device.
Kokate discloses a battery arrangement with cooling means when a pretensioning stress is applied to the battery. Kokate teaches wherein the battery housing has restrictive elements extending in the pressing direction and restricting the predetermined module placement area vertically with respect to the pressing direction, which elements are mounted on the cooling device (Kokate Figure 5 and Figure 1 catch opening 20 restricts how far the cooling body 3 and battery module 2 can move vertically) such that the movement of the cooling device due to the pressing force is restricted to a predetermined range. A skilled artisan would recognize that this restriction is to avoid an excess pressing force that could break the cooling device or the battery module if too much pressing force is applied.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Kokate’s restrictive that restrict the vertical movement of the cooling device and battery module into Meijering’s battery cell such that the vertical movement is restricted so that the battery does not break due to excessive pressing forces.

Claims 8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meijering (DE 102010038600) in view of Hirsch (US 20120301772) as applied to claims 1-6 above, and further in view of Blaha et al. (US 20180198100-hereinafter Blaha).

Regarding claim 8 and 16-20, modified Meijering taches all of the claim limitations of claims 1-6. Meijering fails to teach wherein the at least one battery module has a module housing, on which a flange is arranged on at least two opposite sides, wherein the pressing of the battery module takes place by means of a pressing tool, which exerts a press-on force onto the flange in the pressing direction (R).
Blaha discloses a battery holder that is configured to allow a battery to be inserted and removed directly therefrom. Blaha teaches that an individual can insert or remove the battery 704 by applying pressure to the flanges to force the first and second tabs to temporality flex away from the sidewall (Blaha [0061]) such that easy removal and insertion of a battery can be done (Blaha [0061]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Blaha into the battery of Meijering by adding the flanges to the area surrounding the module placement area such that a pressing force can be applied such that a battery can be easily inserted and removed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meijering (DE 102010038600) in view of Hirsch (US 20120310772) and Blaha et al. (US 20180198100) as applied to claim 8 above, and further in view of Kokate (DE 102016201726).

Regarding claim 9, modified Meijering teaches all of the limitations of claim 8 above. Meijering fails to teach wherein the battery module is moved in the pressing direction (R) during pressing until a side of the flange facing the cooling device is resting on the restrictive elements.
Kokate discloses a battery arrangement with cooling means when a pretensioning stress is applied to the battery. Kokate teaches wherein the battery module is moved in the pressing direction during pressing until the restrictive elements restrict the movement of the battery module and cooling 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Kokate’s restrictive elements that restrict the vertical movement of the cooling device and battery module into Meijering’s battery cell such that the vertical movement is restricted when the flange (as taught in by Blaha in claim 8) is pressed up against the restrictive elements limiting the movement in the pressing direction such that the battery does not break due to excessive pressing forces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727